Order entered November 13, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00476-CV

                                LYNDA BLISS, Appellant

                                            V.

                      BANK OF AMERICA N.A., ET AL., Appellees

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-04804-2016

                                         ORDER
       Before the Court is appellant’s November 8, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to Monday, November

26, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE